Citation Nr: 0838272	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 
10 percent for a chronic lumbosacral strain.  

3.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1970 
to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In April 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of the 
hearing is in the record.  At the hearing, the veteran 
withdrew his claim for a higher rating for a gunshot wound of 
the left leg.  


FINDINGS OF FACT

1.  The service-connected post-traumatic stress disorder 
(PTSD) is manifested by a flat affect and reports of panic 
type symptoms associated with his PTSD, sleeplessness, 
feeling tired, anhedonia, depression with less control over 
his anger, avoidance behavior, and social isolation; as well 
as re-experiencing trauma, avoidance, and heightened 
physiological arousal, occurring on a daily basis.  

2.  The service-connected PTSD does not result in 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  The service-connected chronic lumbosacral strain is 
manifested by characteristic pain on motion and a forward 
flexion limited to 70 degrees by pain, with a combined range 
of motion of 220 degrees.  There is no spasm, loss of lateral 
spine motion, or severe disability with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

4.  The service-connected chondromalacia of the right knee is 
manifested by no more than slight instability, complaints of 
pain and a limitation of flexion that does not approximate 60 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
9411 (2008).  

2.  The criteria for a rating in excess of 10 percent for a 
chronic lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5295 (2003), 5237 (2008).  

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5257 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Notices that fully complied with the requirements of the VCAA 
were sent to the claimant in May 2003 and May 2004.  
Thereafter, he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in June 2007.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The January 2003 RO decision granted service connection for a 
low back condition, rated as 10 percent disabling from 
September 30, 2002.  The veteran was not notified of ratings 
and effective dates in accordance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which was decided by the Court of 
Appeals for Veterans Claims (Court) in 2006.  Nevertheless, 
the veteran was not prejudiced.  He had actual knowledge of 
his right to appeal for a higher rating and did so.  The 
effective date assigned was the date that the claim was 
received, which is the earliest date allowed by law.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2008).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing and VA examinations.  
Medical opinions have been obtained.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A Disability Rating in Excess of 30 Percent for PTSD

A January 2003 RO decision continued a 30 percent rating for 
the veteran's PTSD.  At his April 2008 Board hearing, the 
veteran testified that his PTSD had worsened.  He was tired 
but could not sleep at night, getting only 4 to 6 hours of 
sleep most nights.  He also told of being a loner and having 
no friends.  Although he worked as a supervisor of 8 people, 
he was able to seclude himself in his office.  He testified 
that he was seeing a VA doctor regularly for medication and 
was not getting any psychotherapy or other treatment.  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        
*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
......100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..................................................
...................70 percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.........................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)..............................................................................30 
percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
............................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication...................................................
........0 percent. 
38 C.F.R. § 4.130, Code 9411 (2008).  

On the November 2002 VA PTSD examination, the veteran 
reported Vietnam related nightmares at least 3 times a week.  
He reported symptoms including hyperviglence, being easily 
startled, poor concentration, psychomotor agitation, and 
avoiding people.  Mental status findings were essentially 
normal.  The veteran was well groomed, alert, and oriented.  
He maintained eye contact and speech was within normal 
limits.  There were no suicidal or homicidal ideations, 
auditory, visual, or tactile hallucinations, flight of ideas, 
ideas of reference, delusions, or paranoia.  Insight and 
judgment were fair.  Memory and concentration were intact.  
The only abnormal findings were monotone speech, a depressed 
mood and a constricted affect.  Diagnoses included PTSD and 
recurrent major depression.  The GAF was 60.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with co-workers).  The GAF of 60 is the 
least symptomatic end of the moderate range.  

The veteran's next VA PTSD examination was in May 2007.  He 
reported that he was not receiving any outpatient care for 
the condition.  He was currently working full time as the 
supervisor of 8 people and had been at his job for 20 years.  
He was currently divorced.  He had no other social 
relationships.  He watched television and went fishing 
infrequently.  He drank wine, cognac, and beer and would 
drink more as he became more depressed.  Drinking and smoking 
had increased.  The examiner found no impairment of thought 
processes or communication.  There were no delusions or 
hallucinations.  The veteran maintained eye contact and 
interacted appropriately.  There were no suicidal of 
homicidal thoughts.  He was able to maintain basic hygiene 
and other basic activities of daily living.  He was oriented.  
He did not display short or long term memory loss or 
impairment.  There was no obsessive or ritualistic behavior.  
Speech was normal.  There were no panic attacks.  Eating was 
okay.  There was no anxiety outside his PTSD.  As to abnormal 
findings, it was noted that the veteran reported panic type 
symptoms associated with his PTSD.  He slept 4 to 5 hours a 
night and never felt rested, but this did not interfere with 
daytime activities.  He had anhedonia.  When he was 
depressed, he had less control over his anger.  He had 
avoidance behavior and social isolation.  He had a flat 
affect.  He described re-experiencing trauma, avoidance, 
heightened physiological arousal, occurring on a daily basis.  
The symptoms were described as moderate.  The diagnoses 
included PTSD, alcohol dependence, nicotine dependence, and 
partner relational problem.  The GAF was 60.  

In a letter dated in February 2008, P. J., M.D., a private 
psychiatrist wrote that the veteran had been under his care 
since November 2007 for treatment of severe depression.  He 
was doing well on medication and would continue follow up on 
a regular basis.  His diagnosis was a major depression, 
single episode.  

Discussion

The veteran's statements and testimony have been considered, 
as well as the report from his private psychiatrist.  The 
private psychiatrist indicates that the veteran is doing well 
on medication, which meets the criteria for a 10 percent 
rating.  There is nothing in the veteran's statements and 
testimony, or in the private psychiatrist's report that 
reflects a constellation of symptomatology consistent with 
the higher rating the veteran is seeking.  

The November 2002 and May 2007 VA psychiatric examinations 
show the veteran has a depressed mood, and chronic sleep 
impairment consistent with the current 30 percent rating.  
The examinations also show a flat affect.  This is one of the 
findings that would be expected for the next higher rating, 
50 percent.  However, it does not, by itself, demonstrate the 
level of impairment required for the 50 percent rating.  In 
fact, the examinations have shown that the veteran does not 
have any of the other criteria for a 50 percent rating.  His 
speech is normal, not circumstantial, circumlocutory, or 
stereotyped.  He does not have panic attacks.  There is no 
evidence of difficulty in understanding complex commands.  
Testing showed no impairment of short- or long-term memory.  
There is no impairment of judgment or abstract thinking.  The 
disturbances of motivation and mood are of a severity 
consistent with the current 30 percent rating.  Most 
importantly, while the veteran reports restricted social 
relationships, he is able to function reliably and 
productively in a supervisory capacity at work.  The Board 
concludes that the veteran's PTSD symptoms do not approximate 
the disability picture required for the next higher rating.  
38 C.F.R. § 4.7 (2008).  

The examiners who conducted the VA PTSD examinations in 
November 2002 and May 2007 both concluded that the GAF was 
60.  This is at the least incapacitating end of the moderate 
range and one number away from the mild range from 61 to 70.  
Thus, it is not evidence of an impairment warranting a 50 
percent or greater rating.  

The veteran may feel that his psychiatric symptoms have 
worsened.  However, the findings of the trained medical 
professionals are significantly more probative in determining 
the extent of the disability and whether the symptomatology 
approximates the criteria for the next higher rating.  In 
this case, the VA examination reports provide a preponderance 
of evidence, which establishes that while the service-
connected PTSD symptomatology may have changed somewhat, it 
does not approximate the level of social and industrial 
impairment required for any higher evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the PTSD has 
not significantly changed and uniform rating is appropriate 
in this case.  At no time during the rating period has the 
disability exceeded the criteria for a 30 percent rating.  

A Disability Rating in Excess of 10 Percent for a Chronic 
Lumbosacral Strain

At his April 2008 Board hearing, the veteran testified that 
he had back spasms, for which he took medication.  He 
reported pain going down his side.  His back pain limited his 
standing and walking.  

The January 2003 RO decision granted service connection for a 
low back condition, assigning a 10 percent rating under 
diagnostic code 5295.  Prior to September 26, 2003, a 
lumbosacral strain with slight subjective symptoms only was 
rated as 0 percent disabling (noncompensable).  A 10 percent 
rating required characteristic pain on motion.  A 20 percent 
rating required muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
The next higher rating, and the maximum rating under this 
code, was 40 percent, which required a severe disability with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295 (2003).  

Effective September 26, 2003, the general rating formula for 
diseases and injuries of the spine, including lumbosacral 
strain, will be as follows, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabiling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  
        Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  
38 C.F.R. § 4.71a, Code 5237 (2008).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2008).  

A March 2002 VA clinical note reported a satisfactory range 
of lumbar spine motion, without measurement in degrees.  

The report of the December 2002 VA spine examination shows 
the veteran reported having back pain for 4 to 5 years.  He 
had flare-ups of severe pain approximately twice a week.  The 
low back pain was worse with prolonged walking and improved 
with sitting.  Examination showed the lumbar spine had a 
range of forward flexion to 80 degrees, compared to a normal 
range of 95 degrees.  Left and right lateral bending went to 
15 degrees, compared to a normal of 40 degrees.  Rotation was 
normal at 35 degrees, bilaterally.  The veteran had normal 
bulk and tone in his paraspinal muscles  There were no spinal 
postural abnormalities.  X-ray findings were normal.  The 
assessment was an approximately 20 to 30 percent decrease in 
the range of lumbar spine motion with flare-ups producing an 
additional 10 percent in the loss of the range of motion.  

On the May 2007 VA spine examination, the veteran reported 
daily episodes of both dull and sharp pain of a 6/10 
intensity, as well as stiffness and weakness.  Advil provided 
good relief.  Physical examination showed normal posture, 
gait, and spinal curvature.  There was no spasm or tenderness 
to palpation.  Straight leg raising was negative.  There were 
no non-organic physical findings, sensory changes, or motor 
changes.  Deep tendon reflexes were symmetric and normal.  
There was painful motion.  Flexion of the thoracolumbar spine 
was normal, going from 0 to 90 degrees.  Extension also 
followed a normal range from 0 to 30 degrees.  Right and left 
lateral flexion and rotation also went through normal ranges 
of motion from 0 to 30 degrees.  There was no change with 
repetition.  Pain began at 70 degrees forward flexion and 30 
degrees right lateral flexion.  There was no pain on 
extension, left lateral flexion, or right and left lateral 
rotation.  The examiner specified that the spine was not 
ankylosed.  X-ray imaging of the lumbar spine was essentially 
normal with poor visualization of the L5-S1 disc space.  The 
diagnosis was a mild chronic lumbar strain.  

Discussion

Considering the rating criteria in effect when the veteran 
filed his claim, the pain he experiences on motion supports 
the current 10 percent evaluation.  The next higher rating, 
20 percent, would require significantly greater objective 
findings, such as muscle spasm on extreme forward bending, or 
loss of lateral spine motion.  The VA examinations provide 
the most probative evidence on this point and show that there 
is no spasm or loss of lateral spine motion.  Similarly, the 
examination reports establish that the veteran does not have 
the group of symptoms that characterize a greater disability 
warranting a 40 percent rating.  There is no objective 
medical evidence of a severe disability with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Turning to the new rating criteria, in December 2002, the 
forward flexion of the lumbar spine was 80 degrees with a 10 
percent reduction during flare-ups, which reduce forward 
flexion to 72 degrees.  This falls within the range of motion 
for which the new rating criteria provide a 10 percent rating 
and does not approximate the restriction to 60 degrees or 
less, required for a higher rating under the new criteria.  
Similarly, the combined range of motion in December 2002, was 
195 degrees, reduced by 10 percent would be 175 degrees, 
which again falls within the criteria for a 10 percent 
rating, and does not approximate the restriction to 120 
degrees required for the next higher rating.  

On the May 2007 VA spine examination, forward flexion was 
reported to be 90 degrees, reduced to 70 degrees by pain.  
Again, this falls well within the criteria for the current 10 
percent evaluation and does not approximate the limitation of 
motion to 60 percent required for a higher rating.  The 
combined range of motion on the May 2007 VA examination, 
considering the effects of pain, was 220 degrees.  Again this 
falls within the range of motion for the current 10 percent 
evaluation, and does not approximate the restriction to 120 
degrees required for a 20 percent rating.  

Although the veteran may feel that the severity of his 
service-connected back disability should be compensated at a 
higher rate, the objective findings of the trained medical 
personnel are substantially more probative.  Here, the 
medical reports form a preponderance of evidence which show 
that the service-connected back disability does not 
approximate either the old or new criteria for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the service-
connected low back condition has not significantly changed 
and uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded either 
old or new criteria for a 10 percent rating.  

A Disability Rating in Excess of 10 percent for 
Chondromalacia of the Right Knee

At his April 2008 Board hearing, the veteran testified of 
episodes of right knee pain, which he treated with pain 
pills.  He had instability and wore a brace.  He particularly 
had difficulty climbing stairs.  

The Board has considered the various rating criteria for the 
knee.  There is no evidence of impairment of the femur 
ratable under diagnostic code 5255 or ankylosis ratable under 
diagnostic code 5256.  There is no evidence of a dislocated 
semi-lunar cartilage (meniscus) with frequent episodes of 
"locking," pain and effusion into the joint, ratable under 
diagnostic code 5258.  There is no evidence of removal of the 
semi-lunar cartilage, ratable under diagnostic code 5259.  
The November 2002 and May 2007 examinations show full 
extension to the 0 degree position, so there is no limitation 
of extension ratable under diagnostic code 5261.  There is no 
evidence of impairment of the tibia and fibula ratable under 
diagnostic code 5262.  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2008).  Code 5257 is not predicated on loss of range of 
motion, and thus 38 C.F.R. §§ 4.40 and 4.45 (2008), with 
respect to pain, do not apply.  Johnson v. Brown, 9 Vet. 
App. 7,11 (1996).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2008).

Review of the history of the right knee condition shows that, 
on VA examination in December 2001, the veteran complained of 
daily flare-ups of right knee pain, with loss of range of 
motion.  The knee had a range of motion from 5 to 135 
degrees, compared to a normal range from 0 to 135 degrees.   
There was slight laxity with the anterior drawer test.  
Otherwise, the collateral ligaments were stable; the 
posterior drawer test was negative; the Lachman's test was 
negative and the pivot shift test was negative.  There was 
pain with McMurray's test and minimal discomfort with 
palpation of the medial joint line.  There was tenderness to 
palpation over the medial, lateral, and inferior poles of the 
patella.  There was minimal retropatellar crepitus.  X-rays 
were unremarkable.  Based on these findings, a December 2001 
RO decision granted service connection for right knee laxity 
with a 10 percent rating under diagnostic code 5257.  

A March 2002 VA clinical note reported that there was no 
ligamentous laxity; McMurray's test was negative, and both 
patellae were hypermobile.  The impression was chondromalacia 
patellae, bilaterally.  A hinged knee brace on the left and 
exercises were recommended.  

On VA joints examination, in November 2002, the veteran 
described his left lower extremity gunshot wound and reported 
that the right knee had begun bothering him about 5 years 
earlier.  He complained of worsening bilateral knee pain.  
Knee pain was usually 5/10 with daily flare-ups to 9/10.  
Pain was precipitated by weight bearing activities.  Rest and 
medication provided relief.  He used a brace on the left knee 
for ambulation support.  Physical examination disclosed a 
slightly antalgic gait favoring the left knee.  The right 
knee had tenderness over the medial and lateral joint 
compartments, as well as during extremes of flexed motion.  
The range of motion, passive and active, was flexion from 0 
to 130 degrees compared to a normal range to 140 degrees.  
Extension was a normal 0 degrees.  Both knees were stable to 
varus and valgus stress testing.  The anterior drawer test 
produced 2 millimeters of motion in both knees.  Lachman's 
test also produced 2 millimeters of motion in both knees.  
McMurray's test was negative, bilaterally.  X-rays of both 
knees demonstrated pointing of the tibial spine.  The 
diagnosis was early degenerative joint disease of the right 
knee.  There was a 15 percent magnification of pain on flare-
ups and a 15 percent reduction in the range of motion after 
repetitive movements.  The examiner further expressed the 
opinion that the veteran demonstrated weakened movements, 
excess fatigability, and lack of coordination after 
repetitive movements.  

Based on the medical findings, the January 2003 rating 
decision continued a 10 percent evaluation under diagnostic 
code 5257 for right knee laxity.  

On the March 2007 VA examination of the veteran's joints, he 
complained of right knee pain, with his knee bothering him on 
prolonged standing.  The examiner found no need for a brace, 
crutches or walker.  There was pain and stiffness in the 
right knee.  There was no swelling, heat, redness, 
instability, giving way, or locking.  The veteran reported 
daily flare-ups of 8/10 severity.  Flare-ups were 
precipitated by over use and activity.  They were relieved by 
rest and pain medication.  There had been no episodes of 
dislocation or subluxation.  He had difficulty going up and 
down stairs and exercising.  The right knee had flexion from 
0 to 130 degrees, compared to a normal range from 0 to 140 
degrees.  The collateral ligaments were stable.  McMurray's 
and Apley's signs were negative.  There was no patello-
femoral crepitance.  There was pain along the medial joint 
line, but not along the lateral joint line.  His gait was 
normal.  The joint was not ankylosed and there was no pain on 
motion.  There was no weakened movement or incoordination.  
There was pain and excess fatiguability with use.  After 
greater than 3 repetitions, the veteran lost 5 degrees of 
functional flexion.  X-rays of the right knee were 
interpreted as being normal.  The diagnosis was 
chondromalacia of the right knee.  

The June 2007 supplemental statement of the case continued 
the 10 percent rating characterizing the service-connected 
disability as right knee chondromalacia.  

Discussion

The current 10 percent rating under diagnostic code 5257 is 
appropriate for a slight recurrent subluxation or lateral 
instability of the knee.  It is also consistent with pain and 
crepitation under 38 C.F.R. § 4.59 (2008).  The next higher 
rating, 20 percent, would require a moderate instability and 
the highest rating under this code, 30 percent, would require 
a severe level of instability.  The medical reports here show 
that the knee is stable in most motions, with only a minimal, 
2 millimeter, movement on the anterior drawer sign and 
Lachman's test.  Otherwise the knee is stable.  These minimal 
findings are not more than slight and do not approximate the 
criteria for a higher rating.  38 C.F.R. § 4.7 (2008).  

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  In this case, there is a limitation of flexion to 
130 degrees, compared to a normal of 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2008).  On the November 2002 
examination it was opined that repetition would reduce the 
range of motion by 15 percent, which would be 111 degrees.  
On the May 2007 examination, it was opined that repetition 
would reduce flexion by 5 degrees, which would be 125 
degrees.  The rating code based on limitation of flexion, 
diagnostic code 5260, provides a noncompensable rating where 
flexion is limited to 60 degrees.  The examinations show that 
the veteran's flexion is far beyond that and certainly does 
not approximate the limitation of flexion to 45 degrees 
required for a compensable, 10 percent rating.  Thus, the 
Board finds that the veteran's limitation of flexion does not 
warrant an additional compensable rating.  

The Board has also considered assigning an additional rating 
under diagnostic code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003 (2008).  

The November 2002 X-ray studies were read as showing pointing 
of the tibial spine and the examiner diagnosed early 
degenerative joint disease of the right knee.  However, in 
December 2001, the X-rays were considered to be essentially 
unremarkable and there was no diagnosis of arthritis.  So, 
too, on the most recent VA examination, in May 2007, the 
X-rays of the right knee were read as normal and while 
osteoarthritis was diagnosed for the left knee, the diagnosis 
for the right knee was chondromalacia.  Arthritis is a 
progressive disease and there is no evidence of progression 
here.  Consequently, the Board finds the most recent X-ray 
studies to be more persuasive.  We conclude that the 
veteran's right knee does not have degenerative arthritis, so 
an additional rating cannot be based on degenerative 
arthritis with limitation of motion, under diagnostic code 
5003.  

Here again, the findings of the trained medical professional 
form a preponderance of evidence that is against the claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  We 
conclude that the right knee condition has not significantly 
changed and uniform rating is appropriate in this case.  At 
no time during the rating period has the disability exceeded 
the criteria for a 10 percent rating, or met the criteria for 
an additional compensable rating.  

Other Criteria and Extraschedular Rating

For each disability evaluated here, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2008) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2008).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  In 
this regard, the Board has carefully considered the veteran's 
April 2008 hearing testimony as to the impact of his 
disabilities on his work, as well as the medical reports.  
The Board finds that there has been no showing that the 
veteran's service-connected disabilities, together or 
separately, have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

A disability rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) is denied.  

An initial disability rating in excess of 10 percent for a 
chronic lumbosacral strain is denied.  

A disability rating in excess of 10 percent for 
chondromalacia of the right knee is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


